

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.9


AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT




THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated
as of March 31, 2008, is made and entered into by and among NFINANSE INC., a
Nevada corporation (the “Company”), and Bruce E. Terker (the
“Investor”).  Capitalized terms used herein not defined shall have the meaning
assigned to such terms in the Purchase Agreement (as hereinafter defined).


RECITALS


WHEREAS, the undersigned parties (the “Parties”) entered into that certain
Securities Purchase Agreement dated as of March 21, 2008 (as amended hereby, the
“Purchase Agreement”); and


WHEREAS, since the date of the Purchase Agreement, the Company has entered into
certain other securities purchase agreements which grant the purchasing parties
thereunder the right to participate in the Exchange (as hereinafter defined);
and


WHEREAS, the Parties wish to amend the Purchase Agreement in the respects set
forth below and on the terms and conditions set forth in this Amendment.


NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to
legally bound, the Parties hereto agree as follows:


 
1.   Addition of Section 16.  The Purchase Agreement shall hereby be amended to
add a Section 16 to the Terms and Conditions of the Purchase Agreement, which
shall read as follows:


16.         Right to Exchange.  In the event that the Company contemplates the
issuance of any securities in connection with a capital raising transaction (the
“Issuance”), and upon notice by the Company of the Issuance, each Investor shall
have the right, upon written notice to the Company at least five (5) days in
advance of the Issuance, to exchange all of its Common Shares and Warrants
purchased hereunder for the shares of securities issued in the Issuance (the
“Exchange Securities”) upon the same terms and conditions (other than the
consideration paid for the Exchange Securities) offered to the purchasers in the
Issuance (the “Exchange”).  The Exchange shall be contingent upon the
consummation of the Issuance.  The number of Exchange Securities that the
Investor shall be entitled to receive upon the Exchange shall be equal to the
product obtained by multiplying (i) the number of the Investor’s Common Shares
by (ii) a quotient obtained by dividing (X) $2.50 by (Y) the price per share of
the Exchange Securities paid by the purchasers thereof in the Issuance.  As a
condition to the Exchange, the Investor shall execute such documents and
agreements as are reasonably requested by the Company.  Notwithstanding the
foregoing, if no Issuance occurs within six (6) months following the date
hereof, the exchange rights granted to the Investor in this Section 8 shall
automatically terminate.


2.   No Other Effect.  Except as amended hereby, the Purchase Agreement shall
remain in full force and effect and all of the rights and obligations under the
Purchase Agreement are affirmed.


3.   Counterparts.  This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 


1-PH/2883010.1
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.




The Company:
nFinanSe Inc.
 
By:
/s/ R.P. Springer
 
Name:
R.P. SPRINGER
 
Title:
CFO & EVP

 
 
The Investor:
            By:
/s/ Bruce E. Terker
   
Bruce E. Terker
     





 
 

 

[Signature Page to Amendment No. 1 to Securities Purchase Agreement]
1-PH/2883010.1
 
 

--------------------------------------------------------------------------------

 
